Case 7:19-mj-01019 Document 1 Filed on 05/04/19 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT CoURT

for the

Southem District of Texas

 

@leid tie Bradiey, Clerk

 

United States of America ) y

V. )
Fidencio Guadalupe l\/lART|NEZ-Garcia ) Case No. /(l(/~ ZQ“ /O/?'°M
(02/25/1982, l\/lX National) )
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of l\/lay 4, 2019 in the county of Starr in the
Southern District of Texas , the defendant(s) Violated:
Code Section Ojjfense Descripfion
21 USC 841 defendant did, knowingly and intentionally possess with the intent to import
21 USC 846 into the United States and distribute approximately 32.46 kilograms of
21 USC 952 cocaine, a Schedule ll controlled substance1 and did knowingly and

intentionally conspire to possess with intent to distribute With persons known
and unknown approximately 32.46 kilograms of cocaine, a Schedule ll
controlled substance

This criminal complaint is based on these facts:

Before the United States ll/lagistrate Judge, Southern District of Texas, l, Special Agent Nathaniel Yates, United States
immigration and Customs Enforcement, being duly sworn, depose and say the following'.

See Attachment A

iii Continued on the attached sheet.

l . , .
APF`,J¢J br MA_ fhwa et [+, §/{éa\q Complamantsscgnature

A/S'\/ Nathaniel Yates lCE/HS| Falcon Dam Speoial Aqent

Printed name and title
Sworn to before me and signed in my presence
¢ 0 /__
Dace; 05/§/2019 73 """~
Judge ’s signature /

City and state: l\!chllen, Texas Peter J. Ormsby

Prinred name and title

Case 7:19-mj-01019 Document 1 Filed on 05/04/19 in TXSD Page 2 of 2

Attachment A

On May 4, 2019, a black Kia Sorento, being driven by Fidencio Guadalupe
MARTINEZ-Garcia, arrived at the Roma Port of Entry (POE) and attempted
to make entry into the United States from MeXico. A Customs and Border
Protection Ofticer (CBPO) referred the vehicle for secondary inspection,

requested a canine open air search, and requested an X-ray examination of
the vehicle.

A CBPO canine handler and his canine partner conducted an open air,
canine search of the vehicle driven by MARTINEZ-Garcia. The canine
alerted to the presence of a narcotic odor by the vehicle’s rear, driver’s side
quarter panel. A CBPO used an X-ray machine to scan the vehicle and, in
the imagery resulting from the scan, observed several anomalies in the
vehicle’s rear quarter panels. CBPOS removed 30 packages, each containing
a White, powdery substance suspected to be cocaine, from the vehicle The
total Weight of the 30 packages Was 32.46 kilograms A field test indicated a
presumptive positive result for the presence of cocaine, a Schedule ll
controlled substance

U.S. Immigration and Customs Enforcement Special Agents assigned to
Homeland Security Investigations, Oftice of the Resident Agent in Charge,
Falcon Dam, Texas Were contacted and responded to the Roma POE.
Special Agents read the Miranda Rights advisement, in the Spanish
language, to MARTINEZ-Garcia. MARTINEZ-Garcia stated he understood
the advisement and agreed to speak With the Special Agents. During the
interview, MARTINEZ-Garcia admitted he knew that there Were narcotics
contained in a compartment Within his vehicle. MARTlNEZ-Garcia stated
that he had agreed to transport the narcotics for $3,000.00 USD.

Special Agents contacted duty Assistant United States Attorney and
presented the facts of the case. Prosecution Was accepted and MARTINEZ-
Garcia Was placed under arrest.

